                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-573-FDW-DCK

 IONA FRANKLIN,                                         )
                                                        )
                      Plaintiff,                        )
                                                        )
    v.                                                  )                  ORDER
                                                        )
 RYAN D. MCCARTHY,                                      )
 Secretary of the Army,                                 )
                                                        )
                     Defendant.                         )


         THIS MATTER IS BEFORE THE COURT on the “Motion To Seal Exhibits To The

First Amended Complaint” (Document No. 40) filed November 13, 2020. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, and noting

Defendant does not object, the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a
                previously entered Rule 26(e) protective order.




         Case 3:18-cv-00573-FDW-DCK Document 42 Filed 11/17/20 Page 1 of 3
                 (c)     Motion to Seal or Otherwise Restrict Public Access. A
                 party’s request to file materials under seal must be made by formal
                 motion, separate from the motion or other pleading sought to be
                 sealed, pursuant to LCvR 7.1. Such motion must be filed
                 electronically under the designation “Motion to Seal.” The motion
                 must set forth:

                         (1)     A non-confidential description of the
                         material sought to be sealed;
                         (2)     A statement indicating why sealing is
                         necessary and why there are no alternatives to filing
                         under seal;
                         (3)     Unless permanent sealing is sought, a
                         statement indicating how long the party seeks to have
                         the material maintained under seal and how the
                         matter is to be handled upon unsealing; and
                         (4)     Supporting statutes, case law, or other
                         authority.

Local Rule 6.1.

          By the instant motion, Plaintiff “requests that portions of Exhibits A, D, and E, and all of

Exhibit C to the First Amended Complaint be sealed on the grounds that they contain Ms.

Franklin’s personally identifiable information, Privacy Act protected documents or protected

health information and there are no alternatives to sealing these exhibits.” (Document No. 40, p.

1).

          Having considered the factors provided in Local Rule 6.1(c), the Court will grant the

motion to seal. Noting that the time for public response has not run to this motion, the Court will

consider any objection to this Order from non-parties as an objection to the motion, requiring no

additional burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule

6.1(e).

          IT IS, THEREFORE, ORDERED that the “Motion To Seal Exhibits To The First

Amended Complaint” (Document No. 40) is GRANTED. Plaintiff may file Document No. 41

(including: (i) Exhibit A, pages 000007-000017; 000501-000642; (ii) Exhibit C; (iii) Exhibit

                                                   2

      Case 3:18-cv-00573-FDW-DCK Document 42 Filed 11/17/20 Page 2 of 3
D, pages 000657-000659; and (iv) Exhibit E, pages 000663-000679), under seal.



                          Signed: November 17, 2020




                                               3

     Case 3:18-cv-00573-FDW-DCK Document 42 Filed 11/17/20 Page 3 of 3
